Second Amendment to the Golden Phoenix/Schnack Agreement

 

This letter will supercede the terms outlined in Paragraph 7 of the Golden
Phoenix/Schnack Agreement: For the Advance on Sales of Molybdenum Concentrates
(Agreement), and will replace and terminate the Letter of Extension (First
Amendment) signed 11/4/05 in its entirety. Paragraph 7 of the Agreement reads as
follows:

 

The advance amount ($1,000,000) and premium payment ($2,000,000) will be paid in
monthly installments as follows:

 

 

a)

15% of gross molybdenum concentrates sales produced from the Ashdown Mine

 

on the first of every month starting when production begins.

 

b)

Beginning on October 1, 2005, a minimum payment of $500,000 or 15% or the

 

gross, whichever is greater is due and payable on the first of every month

 

thereafter until both the advance and premium are retired in full.

 

c)

The final payment will be due and payable February 1, 2006.

 

Golden Phoenix and William and Candida Schnack at this time wish to change the
Agreement to read the following:

 

The advance amount ($1,000,000) and premium payment ($2,000,000) will be paid in
monthly installments as follows:

 

 

a)

5% of gross molybdenum concentrates sales produced from the Ashdown Mine through
February 1, 2007 will be due and payable within 30 days of transfer of ownership
to broker.

 

b)

Beginning February 1, 2007 15% of gross molybdenum concentrates sales produced
from the Ashdown Mine will be due and payable within 30 days of transfer of
ownership to broker.

 

c)

Beginning March 1, 2007, a payment of 15% of gross molybdenum concentrates sales
produced from the Ashdown Mine, or $300,000, whichever is greater, will be due
and payable within 30 days of transfer of ownership to broker.

 

d)

A final payment of all outstanding amounts related to the advance and premium
will be due and payable June 1, 2007.

 

The parties have read, understood and agreed to the terms of this Second
Amendment.

 

/s/ Kenneth S. Ripley                  
                              Dated   November 1, 2006 

Kenneth S. Ripley, CEO Golden Phoenix Minerals, Inc.

 

/s/ William D. Schnack                         
                     Dated   November 2, 2006 

William D. Schnack

 

/s/ Candida Schnack             
                                     Dated   November 2, 2006 

Candida Schnack

 

 

 



 

 